department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date no third party contact legend c t dear ------------------ this is in reply to your request for a ruling that proposed lease modifications between you and c will not affect your exempt status under sec_501 of the internal_revenue_code you were created as part of a redevelopment project undertaken by the city of c for the purpose of attracting new revenue sources into its area c made the determination that t racing would achieve its purposes as part of the project c built a racing track and has since added other recreational facilities you were created to operate the facilities and to conduct t pari-mutual wagering and other forms of gaming under state laws limiting such activities to nonprofit_organizations as part of your lease agreement with c you are obligated to disperse of your net cash to c’s capital improvement budget and to local sec_501 charities you retain the remaining for operating_expenses and a reserve fund for capital improvements due to recent changes in state gaming laws permitting an increased number of slot machines and table games you anticipate a substantial increase in revenue in anticipation of having more funds than needed for capital improvements c has requested a modification of the lease to expand the enumerated uses of the rents and the cash distributions the modified lease provides c shall expend such funds for capital expenditures including but not limited to street lighting street improvements the civic center parks recreation the replacement of motor vehicles and operating equipment economic and tourism development projects in the event net payments under this paragraph exceed the budgetary needs enumerated for the foregoing capital expenditures in c’s general fund capital improvements budget then c shall use remaining rents for funding of police fire and other public safety departments c shall use any rent payments remaining after exhausting the foregoing purposes if any for mass transit and library budgets all rent payments shall be used by c exclusively for the promotion of social welfare under sec_501 of the code law sec_501 of the internal_revenue_code as amended by the taxpayer bill of right sec_2 pub_l_no 110_stat_1452 describes in relevant part civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare no part of whose net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 of the income_tax regulations provides that a civic_league_or_organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the regulations provides in relevant part that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of brining about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 sec_1_501_c_4_-1 of the regulations provides in relevant part that an organization is not operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_85_1 1985_1_cb_177 sets out a two-part test for determining whether an organization’s activities are lessening the burdens of government first it is necessary to determine whether the governmental_unit considers the organization’s activities to be its burden the second part of the test is whether these activities actually lessen the burdens of the government an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden the interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all relevant facts and circumstances rationale c has established through a statutory scheme that the provision of recreational activities and the promotion of tourism and economic development are part of its governmental burden c has manifested its intent to operate the t track and related facilities and has selected you as the means by which it will accomplish its objectives c has a significant voice in your operations and a continuing oversight role by anticipating and revising the lease agreement to allocate the expected additional revenue from your operations c will continue to assure that you operate for its benefit although your activities have many of the characteristics of a trade_or_business your exempt purposes will not change as a result of the modification of the lease conclusion based on the foregoing we rule as follows the modification of the lease with c and expansion of the enumerated uses of the funds to include the police department fire department mass transit and library budgets will not adversely affect your exempt status under sec_501 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice steven b grodnitzky acting manager exempt_organizations technical group debra cowen sincerely
